UNITED STATES  SECURITIES AND EXCHANGE COMMISSION  Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER  PURSUANT TO RULE 13a-16 OR 15d-16 UNDER  THE SECURITIES EXCHANGE ACT OF 1934 For the month ofSeptember 2012 PEARSON plc (Exact name of registrant as specified in its charter)  N/A  (Translation of registrant's name into English)  80 Strand  London, England WC2R 0RL  44-20-7010-2000 (Address of principal executive office)  Indicate by check mark whether the Registrant files or will file annual reports under cover of Form 20-F or Form 40-F:  Form 20-F X Form 40-F  Indicate by check mark whether the Registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934  Yes No X ﻿ PEARSON PLC (the "Company") Notification of Directors' Interests Below are details of purchases of ordinary shares of 25p each, made under the Company's Dividend Reinvestment Plan ("DRIP"), on the London Stock Exchange on 14 September 2012 and notified to the Company on 17 September 2012:- Name of Director No. of Shares Purchased Percentage of Issued Stock Price per Share Total Holding Following Notification Total Percentage Following Notification Rona Fairhead 0.000375% £11.972 0.06004% Robin Freestone 0.000613% £11.972 0.05004% John Makinson 0.000758% £11.972 0.06245% This notification is made in accordance with DTR3.1.4R. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized.  PEARSON plc  Date:18 September 2012 By: /s/ STEPHEN JONES  Stephen Jones Deputy Secretary
